Title: From Thomas Jefferson to Benjamin Bankson, 3 April 1794
From: Jefferson, Thomas
To: Bankson, Benjamin



Dear Sir
Monticello Apr. 3. 1794.

The suspension of our post during the inoculation at Richmond prevented my receiving your letter of Feb. 13. till three days ago. I hasten therefore by the first return of post to transmit you the testimony you desire. It will always be a gratification to me to bear witness to the merits of the gentlemen to whose diligence and fidelity I was so much indebted while I was in office, and feel the same sincere interest in their success as if they were members of my family. Be so good as to assure them of my constant wishes for their welfare, and to accept yourself the same from Dr. Sir Your most obedt. humble servt

Th: Jefferson


P.S. I rely with assurance that I shall receive the originals of my letters & c which I left to be entered as soon as the business of the office will permit.

